DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment dated 3/1/22 claims1-2,,5-9, 11-12, 14-18, and 20-23. Claims 3-4, 10, 13 and 19 have been cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the 
manner in which the invention was made.

Claims 1-2, 5-9, 11-12, 14-18 and 20-23are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 20190037636), henceforth, ‘636 in view of Wang  et al (US 20190150219), henceforth, ‘219. 
For claims 1, 11 and 20, ‘636 discloses following limitations:
An apparatus, comprising: at least one processor; and a memory coupled to the at least one processor and configured to store programming instructions that, when executed by the at least one processor, cause the apparatus to:
(‘636: [0193] Referring to FIG. 16, the network node apparatus 200 according to the present invention may include a transceiving module 210, a processor 220, and a memory 230.  The memory 230 may store the operation-processed information (Reads on instructions.) for a predetermined time, and may be replaced with a
 buffer (not shown)
 establish a first protocol data unit (PDU) session by communicating with a session management  function (SMF) entity; 
(‘636: [0123] the AMF which has received the information may transmit N11 message to SMF related to the first PDU session to activate (establish) the first PDU session.)
receive a first message indicating a PDU session re-establishment from an access and mobility management function (AMF) entity, wherein the first message comprises a first PDU session identifier (ID) of the first PDU session; 
(‘636: [0114] At this time, the UE may include DN (data network)  information, slice related information ((message) ), and identification information (e.g., PDU session ID) for identifying the generated PDU session in the PDU session to be generated. In step S1004, the AMF selects SMF to generate a PDU session (re-establishing ) requested by the UE and then transmits SM request message for delivering the PDU session establishment request message to the corresponding SMF (that is, SMF#1).)
‘636 does not disclose following limitations, which are disclosed by ‘219, as follows:
make a determination that a session and service continuity (SSC) mode for the first PDU session is a mode in which a network allows the apparatus to establish a new PDU session before an old PDU session is released, wherein the old PDU session and the new PDU session have a same data network (DN); 
(‘219: [0091] In the SSC mode 3, a network may allow a WTRU to establish an additional PDU session to the same data network (DN) before a previous PDU session is eventually terminated. When the WTRU requests an additional PDU session, the network may select a target UPF suitable for the WTRU's new point of attachment to the network. While both PDU sessions are active, the WTRU may either actively rebind applications from the previous to the new PDU session or alternatively wait for flows bound to the previous PDU connection to the end. In other words, a network may allow the establishment of WTRU connectivity via a new PDU session anchor to the same DN before the previous connectivity between the WTRU and the previous PDU session anchor is released. The SSC mode 3 may be referred to as a make-before-break type of PDU session, Further in [0095], the network 
may determine the SSC mode of the PDU session, for example, based on subscription data and/or network policy, 
and may provide the selected mode back to the WTRU.)
transmit, in response to the determination, a second message comprising a PDU session establishment request and the first PDU session ID; and 
(‘219: [0098] The old PDU session ID may be provided to the AMF 706 in the NAS message of the PDU Session Establishment Request. The AMF 706 may send the old PDU session ID with the N1 SM information to the SMF 712 in an N11 message. [0186] transmit a NAS message that includes the old PDU session ID and--- the new PDU session ID to the SMF via the AMF at step 2408)
Establish the  second PDU session by communicating with the SMF entity.  
 ([0098] --- the WTRU 702 may initiate the PDU session establishment procedure with the SMF 712 at step 720. Specifically, the WTRU 702 may generate a new PDU Session ID and send a PDU Session Establishment Request to the SMF 712. [0186]---The WTRU may generate a new PDU session ID according to the SSC mode at step 2406 and transmit a NAS message that includes the old PDU session ID and--- the new PDU session ID to the SMF via the AMF at step 2408.)
It would have been obvious to a person of ordinary skill before the invention date to have combined the limitations of ‘219 with those of ‘636 for the advantage of determining that the new PDU session ID is associated with a new PDU session to be established.
	
	For claim 11, All limitations are same as in claim 1.
	For claim 20, ‘636 does not disclose following limitation, which is disclosed by  ‘219 , as follows:
	“computer program product comprising instructions stored on a non-transitory computer-readable medium	“
	(‘219: [0189] In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor. Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media. Examples of computer-readable storage media include, but are not limited to, a read only memory (ROM), a random access memory (RAM), a register, cache memory, semiconductor memory devices, magnetic media such as internal hard disks and removable disks, magneto-optical media, and optical media such as CD-ROM disks, and digital versatile disks (DVDs).)
	Rest of limitations are same as in claim 1.
	
For claims 2 and 12,  ‘636 in view of ‘219 discloses all limitations of subject matter, as applied to 
preceding claims 1, and 11 respectively. “636 does not disclose following limitation, which is disclosed by ‘219, as follows:
	wherein the first message comprises a PDU session release time of the first PDU session. 
	(‘219: [0099] After having established the new PDU session to the same DN with the UPF2 710, the WTRU 702 may receive/transmit UL/DL data 624 from/to the UPF2 710. The old PDU session may be released in PDU session release procedure at step 724, either by the WTRU before the timer provided in step 718 expires (e.g., once the WTRU 702 has consolidated all traffic on PDU in the new PDU session.
	It would have been obvious to a person of ordinary skill before the invention date to have combined the limitations of ‘219 with those of ‘636 for the advantage of the old PDU session with the UPF1 708 may be released.
	
For claims 5 and 14,  ‘636 in view of ‘219 discloses all limitations of subject matter, as applied to preceding 
claims 1 and 11 respectively. “636 does not disclose following limitation, which is disclosed by ‘219, as follows:
	wherein the first message comprises a cause value indicating the PDU session re-establishment.  
	(‘219: [0110]] PDU session re-establishment request received from the SMF at step 618. This may cause related PDU sessions,)
	It would have been obvious to a person of ordinary skill before the invention date to have combined the 
limitations of ‘219 with those of ‘636 for the advantage of an AMF may perform an SMF selection during the PDU session establishment procedure, according to Data Network Name (DNN), SMF load conditions, or the like.
	For claims 6 and 15,  ‘636 in view of ‘219 discloses all limitations of subject matter, as applied to preceding claims 1 and 11 respectively. “636 disclose following limitation, as follows:
	wherein the first PDU session is served by a second user plane function (UPF), and wherein the second PDU session is served by a first UPF.  
	(‘636: [0113]] as shown in FIG. 9, if the UE generates two PDU session, one of the PDU sessions may be generated through UPF#1, and the other one may be generated through UPF#2.

	For claims 7 and 16,  ‘636 in view of ‘219 discloses all limitations of subject matter, as applied to preceding claims 1 and 11 respectively. “636 does not disclose following limitation, which is disclosed by ‘219, as follows:
	wherein the AMF entity stores an association between the first PDU session ID and an SMF ID associated with the SMF entity.  
	(‘219: [0098] The SMF 712 may provide the new PDU session ID to the AMF 706. The AMF 706 may store an association of the new PDU session ID and the SMF 712 ID for the new PDU session)
	It would have been obvious to a person of ordinary skill before the invention date to have combined the 
limitations of ‘219 with those of ‘636 for the advantage of an AMF may perform an SMF selection during the PDU session establishment procedure, according to Data Network Name (DNN), SMF load conditions, or the like.

	For claims 8 and 17,  ‘636 in view of ‘219 discloses all limitations of subject matter, as applied to preceding claims 1 and 11 respectively. “636 does not disclose following limitation, which is disclosed by ‘219, as follows:
	wherein when executed by the at least one processor, the programming instructions further cause the 
apparatus to release the first PDU session.
	(‘219: , see claim 20, a processor configured to: release the existing PDU session with a first user plane function (UPF); and establish the new PDU session with a second UPF.	
It would have been obvious to a person of ordinary skill before the invention date to have combined the 
limitations of ‘219 with those of ‘636 for the advantage of an AMF may perform an SMF selection during the PDU 
session establishment procedure, according to Data Network Name (DNN), SMF load conditions, or the like.

	For claims 9 and 18,  ‘636 in view of ‘219 discloses all limitations of subject matter, as applied to preceding 
claims 1 and 11 respectively. “636 does not disclose following limitation, which is disclosed by ‘219, as follows:
	wherein the first PDU session ID indicates that the AMF entity selected the SMF entity for establishing the second PDU session.  
	(‘219: , [0003], The WTRU may transmit the second NAS message to an Access Mobility Function ( AMF) where the SM message of the PDU session establishment request may be routed to the SMF. Upon receiving the PDU session establishment request, the SMF may determine that the old PDU session ID is associated with an existing PDU session for which the PDU session re-establishment is required.)	
It would have been obvious to a person of ordinary skill before the invention date to have combined the 
limitations of ‘219 with those of ‘636 for the advantage of an AMF may perform an SMF selection during the PDU session establishment procedure, according to Data Network Name (DNN), SMF load conditions, or the like.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over ‘636 in view of, ‘219 and, further in view of ZHANG, YAN-PING. (CN 101848511), henceforth, ‘511.
For claims 21-23,  ‘636 in view of ‘219 discloses all limitations of subject matter, as applied to preceding 
claims 1, 11 and 23 respectively, with the exception of following limitation, which is disclosed by ‘511 as follows:
	wherein when executed by the at least one processor, the programming instructions further cause the apparatus to modify the requested SSC mode based on a subscription and the policy.
	(‘511: , [0082] C13-C14. PDN GW judges whether the UE in a multimode access mode access, --- if so, sending IP CAN session modification request message to the PCRF (Processor. PCRF stands for Policy and Charging Rules Function. It is a dedicated policy equipment standardized in 3GPP. ), the message may carry indication information indicates that the current network is not capable of supplying service for UE of. after the PCRF receives the IP CAN session modification message according to the condition of the current network, information such as subscription data and operator policy of the UE in at least one, generate an IP CAN session related PCC rule to the PDN GW transmits IP CAN session modification 
message, the message carries the PCC rule, the PCRF recommendation may step in the service of the current network is switched to the target network, it can continue the service in the target network. 
may also carry access type of the target network in the IP CAN session modification response message.)	
It would have been obvious to a person of ordinary skill before the invention date to have combined the limitations of ‘511` with those of ‘636 in view of ‘219 for the advantage of continue the service in the target network. may also carry access type of the target network in the IP CAN session modification response.
Response to Arguments
Applicant's arguments filed  on 3/1/22 have been fully considered but they are not persuasive, as follows:
Applicant’s argument
Applicant argues that The combination of Kim and Wang fails to render obvious claims 1-2, 5-9, 11-12, 14-18, and 20 because the combination of Kim and Wang fails to transmit, in response to a determination, a second message comprising a protocol data unit (PDU) session establishment request, a first PDU session identifier (ID), and a second PDU session ID of a second PDU session, wherein the first PDU session ID and the second PDU session ID are not included within the PDU session establishment request.
Examiner’s responseIn response, Examin respectfully states that  ‘219 discloses following limitations:
make a determination that a session and service continuity (SSC) mode for the first PDU session is a mode in which a network allows the apparatus to establish a new PDU session before an old PDU session is released, wherein the old PDU session and the new PDU session have a same data network (DN); 
(‘219: [0091] In the SSC mode 3, a network may allow a WTRU to establish an additional PDU session to the same data network (DN) before a previous PDU session is eventually terminated. When the WTRU requests an additional PDU session, the network may select a target UPF suitable for the WTRU's new point of attachment to the network. While both PDU sessions are active, the WTRU may either actively rebind applications from the previous to the new PDU session or alternatively wait for flows bound to the previous PDU connection to the end. In other words, a network may allow the establishment of WTRU connectivity via a new PDU session anchor to the same DN before the previous connectivity between the WTRU and the previous PDU session anchor is released. The SSC mode 3 may be referred to as a make-before-break type of PDU session, Further in [0095], the network may determine the SSC mode of the PDU session, for example, based on subscription data and/or network policy, and may provide the selected mode back to the WTRU.)
transmit, in response to the determination, a second message comprising a PDU session establishment request and the first PDU session ID; and 
(‘219: [0098] The old PDU session ID may be provided to the AMF 706 in the NAS message of the PDU Session Establishment Request. The AMF 706 may send the old PDU session ID with the N1 SM information to the SMF 712 in an N11 message. [0186] transmit a NAS message that includes the old PDU session ID and--- the new PDU session ID to the SMF via the AMF at step 2408)
In light of above explanation, the arguments by Applicant are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing
 date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 6 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kumar Srilakshmi, can be reached on (571)272-3170769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/INDER P MEHRA/                                                                                                                                                                Primary Examiner, Art Unit 2647